Art Unit: 2848

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of 10 and 12-18 in the reply filed on 05/11/2021 is acknowledged.

Allowable Subject Matter
	Claims 10 and 12-18 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 10 and 12-17, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a connection connecting the electronic circuit board and the housing, the connection including a pin-shaped connector via which the electronic circuit board is held on the housing, the pin-shaped connector, in a passage of the housing, being connected to the housing via a housing caulking, wherein the pin-shaped connector includes, in an area of the housing caulking, a recess that cooperates with the housing caulking in such a way that the pin-shaped connector is held in the passage. " in combination with the remaining limitations of the claim 10. 
Regarding claim 18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a pin-shaped connector via which the electronic circuit board is held on the housing, the pin-shaped connector, in a passage of the housing, being connected to the housing via a housing caulking, wherein the pin-shaped connector includes, in an area of the housing caulking, a recess that cooperates with the housing caulking in such a way that the pin-shaped connector is held in the passage" in combination with the remaining limitations of the claim 18. 

	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Ishii (US 2009/0219703 A1) Shibata (US2007/0211205 A1) and Endo (US2017/0179623 A1)
Ishii discloses a pin connected a printed circuit board to mount.
Shibata discloses a display device mounting a reflector to a housing.
Endo discloses a press fit terminal mounted in a printed circuit board.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a connection connecting the electronic circuit board and the housing, the connection including a pin-shaped connector via which the electronic circuit board is held on the housing, the pin-shaped connector, in a passage of the housing, being connected to the housing via a housing caulking, wherein the pin-shaped connector includes, in an area of the housing caulking, a recess that cooperates with the housing caulking in such a way that the pin-shaped connector is held in the passage. " in combination with the remaining limitations of the claim 10.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " a pin-shaped connector via which the electronic circuit board is held on the housing, the pin-shaped connector, in a passage of the housing, being connected to the housing via a housing " in combination with the remaining limitations of the claim 18.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848